IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CHET DUDA,                                              No. 69616
                                           Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                   Respondent.
                                                                             FILED
                                                                              MAR 2 1 2016

                                         ORDER DISMISSING APPEAL

                             This is a pro se appeal from a district court order denying a
                 motion to appoint counsel. Eighth Judicial District Court, Clark County;
                 Valerie Adair, Judge.
                             Because no statute or court rule permits an appeal from the
                 aforementioned decision, we lack jurisdiction. Castillo v. State, 106 Nev.
                 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER this appeal DISMISSED.




                                                 -;,#0,04
                                           Douglas


                          altut
                 Cherry



                 cc: Hon. Valerie Adair, District Judge
                      Chet Duda
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e